Citation Nr: 1410088	
Decision Date: 03/12/14    Archive Date: 03/20/14

DOCKET NO.  10-32 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran had active service from November 1979 to July 2001.

This matter comes before the Board of Veterans Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

A Travel Board hearing was held at the RO in August 2003 before the undersigned Veterans Law Judge (VLJ) and a copy of the transcript is of record.  Subsequent 
to the hearing, the Veteran submitted additional evidence with a waiver of RO consideration.  38 C.F.R. § 20.1304 (2013).  Therefore, the Board may properly consider such newly received evidence.


FINDING OF FACT

Competent and probative evidence of record demonstrates that the Veteran's current low back disability is related to his military service.


CONCLUSION OF LAW

The requirements for establishing service connection for a low back disability, diagnosed as lumbar spondylosis and lumbar strain, have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that his current low back disability was caused by a 1984 twisting injury that occurred while bending backward with a wrench to tighten a nut on a helicopter transmission and thereafter by a 1985 injury while working on an aircraft.  He also contends that he repeatedly reinjured his low back while on deployments during his subsequent 17 years of active duty and self-medicated his pain with ibuprofen he first obtained from corpsman while on active.  He reports worsening problems with his low back since his 1984 injury.  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

As an initial matter, the Board notes that the Veteran was treated in service on several occasions for low back complaints.  Additionally, VA examination in 2010 diagnosed the Veteran with lumbar spondylosis and lumbar strain.  Thus, the first two elements for establishing service connection have been met.  Accordingly, the question in this case is whether the current disability is related to service.  

On this point, there are two medical opinions.  The June 2010 VA examiner, after a review of the record on appeal and an examination of the Veteran, opined that it is less likely as not that the Veteran's low back disability is the same as or a result of his active duty claimed injury or event.  In support of this opinion, the examiner stated that while the Veteran's service treatment records show that he was seen on a couple of occasions for low back pain, there was no indications with either of these visits of a chronic back problem and while the appellant separated from active duty in 2001, there were no records of further back problems until December 2005. 


Conversely, in an October 2013 statement, the Veteran's treating physician from Jacksonville Naval Air Station opined as follows:

Upon my extensive review of [the Veteran's] . . . records from his active duty file, there are 3 distinct encounters occurring during his active duty years where he was evaluated and treated for low back pain specifically related to his duties at the time.  His current complaints and exam are consistent with the documentation in these encounters . . .  Based on this reason it is at least as likely as not that his low back condition is the same or a progression of the injury as a result of his duties during military service.

The determination as to whether the requirements for entitlement to service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin v. West, 13 Vet. App. 1 (1999).  When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102, 4.3 (2003).  

In this matter, there are two competent and probative medical opinions in the case, one in favor of the claim and one against the claim.  Thus, the Board is of the opinion that a state of relative equipoise has been reached in this case, and the benefit of the doubt rule will therefore be applied.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Accordingly, service connection for the Veteran's low back disability, diagnosed as lumbar spondylosis and lumbar strain, is warranted.


ORDER

Entitlement to service connection for a low back disability is granted.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


